CALABRESI, Circuit Judge,
concurring:
Because I believe this case is not, in relevant part, distinguishable from De La Vega v. Gonzales, 436 F.3d 141 (2d Cir.2006), I concur. As Chief Judge Walker’s opinion states, the “extreme hardship” determination at issue in this case was made “in the same manner and under practically identical standards” as the “exceptional and extremely unusual hardship” determination that we considered in De La Vega. Having concluded in De La Vega that this is a discretionary judgment, unreviewable under 8 U.S.C. § 1252(a)(2)(B)(i), we are bound under our Court’s practice to reach the same conclusion in this case. See Nicholas v. Goord, 430 F.3d 652, 659 (2d Cir.2005) (“[W]e are bound by our own precedent unless and until its rationale is overruled, implicitly or expressly, by the Supreme Court or this court en banc.” (internal quotation marks omitted)).
Nor do I believe that the REAL ID Act of 2005, Pub.L. 109-13, 119 Stat. 231, gives our Court jurisdiction to review truly discretionary judgments of the Attorney General or his delegee, the Executive Office for Immigration Review (“EOIR”). As we held in Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144 (2d Cir.2006), section 106 of the REAL ID Act, which provides that the jurisdiction-stripping portions of the Act should not be construed as precluding review of “constitutional claims or questions of law,” REAL ID Act § 106(a)(1)(A)(iii) (codified at 8 U.S.C. § 1252(a)(2)(D)), is best read as applying to constitutional questions and to questions *180that sound in statutory construction. See Xiao Ji Chen, 434 F.3d at 151-54.
I am less sure, however, that De La Vega was correct that the hardship determination in that case was not, in fact, one of statutory construction. To be sure, extreme hardship can be interpreted as “discretionary” in the sense that it is a “judgment call” on the part of the Immigration Judge or the BIA. See Morales Ventura v. Ashcroft, 348 F.3d 1259, 1262 (10th Cir.2003). On the other hand, one can read the hardship determinations both in De La Vega and in this case as applications of contoured statutory language to a particular set of facts.1
If, for example, the BIA were to deny an alien’s petition, not because it deemed the hardship to, say, the alien’s adoptive mother insufficiently serious, but because it determined that an adoptive mother was not a “parent” within the meaning of 8 U.S.C. § 1182(i) (permitting a fraud waiver where the Attorney General is satisfied that deportation would result in extreme hardship to an alien’s citizen or lawfully resident “spouse or parent”), I take it that it we would have jurisdiction under the REAL ID Act to question the agency’s statutory interpretation. It is not clear to me why the definition of “parent” is any more a question of statutory construction, and therefore reviewable by our Court, than is the definition of “extreme hardship.”
For our Court to conflate questions of statutory construction with matters of pure discretion is particularly unfortunate when, as in both De La Vega and in this case, the EOIR itself distinguishes between the two questions. In De La Vega, the IJ found that the applicant had shown “exceptional and extremely unusual hardship” and that “all the discretionary aspects in [the] case indicate[d] that he merited] the favorable exercise of discretion.” De La Vega, 436 F.3d at 143. The BIA vacated the IJ’s hardship finding, concluding that the alien had not shown hardship that was sufficient to meet the statutory requirement of “exceptional,” and denied cancellation of removal. In this case, the IJ found that, because the misrepresentations Zhang made were relatively minor,2 “as a matter of discretion the respondent could be granted the waiver he is seeking.” The IJ held, though, that because any hardship to Zhang’s mother was not “extreme,” Zhang was statutorily ineligible for a waiver. The BIA agreed with the IJ’s no-hardship finding, and did not address his, apparently distinct, statement that Zhang could have been granted a hardship waiver as a discretionary matter.
In De La Vega, then, the IJ framed the hardship determination as discretionary, and the BIA said that it wasn’t. In the case before us, the IJ expressly framed *181the hardship determination as non-discretionary and the BIA agreed. The BIA is, of course, free to treat “extreme hardship” as it might treat “parent” — i.e., as a question of statutory interpretation constrained, as usual, by common understanding, prior agency and judicial pronouncements, and the ordinary tools of legislative analysis. Doing so makes the ultimate decision of whether to grant a hardship waiver no less discretionary, and, as such, no less shielded from collateral review by our Court. Doing so entails, however, that our Court is permitted to review whether the BIA’s interpretation of a particular statutory term (as against the agency’s ultimate exercise of discretion) was correct.3 See Xiao Ji Chen, 434 F.3d at 154; Ramadan v. Gonzales, 427 F.3d 1218, 1222 (9th Cir.2005).
I do not feel it would be intellectually honest to attempt to distinguish this case from De La Vega. I, therefore, concur in Chief Judge Walker’s opinion, but I do believe that the question of how to differentiate between purely discretionary determinations, which we lack jurisdiction to reconsider, and matters of statutory construction, which we have both the power and the obligation to review, is an important one that some court — perhaps our own en banc, perhaps a higher court— should address in the fullness of time.

. The determination, in this sense, would be akin to judgments of family hardship that district judges made in considering downward departures from the Sentencing Guidelines before United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). When application of the Guidelines was mandatory, our court routinely reversed such departures when we determined that district judges had abused their discretion by departing where the relevant hardship was "[too] far removed from those found exceptional in existing case law." United States v. Faria, 161 F.3d 761, 762 (2d Cir.1998) (per curiam) (emphasis added); see, e.g., United States v. Smith, 331 F.3d 292, 294 (2d Cir.2003); United States v. Carrasco, 313 F.3d 750, 756-57 (2d Cir.2002).


. Indeed, I would question whether, in the circumstances of this case, misrepresenting one's date of birth to appear three years older and using a nickname qualify as "willfully misrepresenting a material fact” under 8 U.S.C. § 1182(a)(6)(C)(l) (emphasis added). As Chief Judge Walker’s opinion says, however, Zhang does not dispute his inadmissibility under the statute.


. After according our customary deference to the agency under Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), etc.